DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-15, 20 and 25-27 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Lee et al., U.S. Patent Number 2016/0159054.

	Regarding claims 14-15, 20 and 25-27, Lee discloses a continuous fiber reinforced resin composite material which is a laminate in which a continuous fiber layer and a resin layer are alternately laminated wherein the resin layer includes a thermoplastic resin [abstract and 0007].  Paragraph 0033 discloses interspaces among the continuous fibers [void]. Paragraphs 0033-0034 and figure 1 disclose the interspaces are aligned in the fiber direction.  Paragraph 0051 discloses that the resin is penetrated at a depth of up to about 5% to about 35% of the total thickness of the resin wherein the thickness of the resin is 10 μm to about 200 μm.

	Regarding claim 22, paragraph 0046 discloses carbon fibers.


Claims 14 and 17-19  are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ono et al., U.S. Pre Grant Publication 2017/0241074.

	Regarding claim 14, Ono discloses a fiber reinforced resin intermediate material formed by attaching a resin to an outer surface part of a reinforced reinforcing fiber substrate wherein the reinforcing fiber substrate has void space [abstract, figure 1 and  0025].  Figure 1 shows that the voids are aligned in the fiber direction. 

	Regarding claims 17-19, paragraph 0030 discloses that the resin can include polyethersulfone or polyetherimide.  Claims 18-19 depend on claim 17.  Paragraph 0033 satisfies Applicant’s requirement for the thermoplastic resin.

	Regarding claim 22, paragraph 0029 discloses carbon fiber.


Claims 14, 21-22 and 25-27 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Suyama et al., JP 2012-007425.
	Regarding claim 14, Suyama discloses a coarse-mesh woven base fabric composed of a dense part and a void part  wherein the base fabric has thermoplastic coating layers formed on both sides of the base fabric[abstract and figures].  

	Regarding claim 21, the third paragraph of the description of the embodiments discloses that the void ratio is 35 to 65%.

	Regarding claim 22, the second paragraph of the description of the embodiments discloses carbon fibers.

	Regarding claims 25-27, the abstract discloses a metal thin film layer formed on one or more faces of the coarse-mesh woven fabric having a thermoplastic resin coating formed on both sides of the base fabric.


Claims 14, 17-19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Takebe et al., U.S. Pre Grant Publication 2016/0303824.
	Regarding claim 14, Takebe discloses a sandwich laminate comprising a core layer having a skin layer on both sides of the core wherein the skin layer includes a thermoplastic resin [0005 and Figure 6].  Paragraph 0005 also discloses that the core layer is formed of a continuous fibrous support having voids being formed in the structure.  Figure 6 shows that the voids are in the fiber direction.  

	Regarding claims 17-19, paragraph 0080 discloses that the thermoplastic resin can include polyetherimide, liquid crystal polymers (LCP), polyphenylene sulfide or polyether sulfone. Claims 18-19 depend on claim 17.  Paragraph 0080 satisfies Applicant’s requirement for the thermoplastic resin.

	Regarding claim 22, paragraph 0079 discloses carbon fibers.

	Regarding claims 23-24, paragraphs 0087-0089 disclose a sandwich structure include a first sandwich structure comprising skin layers and a core layer and a second sandwich structure having skin layers and a core layer wherein the core layers contain continuous voids [0092].  Paragraph 0107 discloses bonding the first member to the second material by ultrasonic welding.


7.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a fiber reinforced thermoplastic resin base material as recited in claim 14, further wherein the thermoplastic resin has an impregnation distance of the thermoplastic of more than a surface layer thickness of the thermoplastic resin as recited in claim 16.  The closest prior art, Lee et al., U.S. Patent Number 2016/0159054, teaches a continuous fiber reinforced resin composite material which is a laminate in which a continuous fiber layer and a resin layer are alternately laminated wherein the resin layer includes a thermoplastic resin [abstract and 0007].  Paragraph 0033 discloses interspaces among the continuous fibers [void]. Paragraphs 0033-0034 and figure 1 disclose the interspaces are aligned in the fiber direction.  Paragraph 0051 discloses that the resin is penetrated at a depth of up to about 5% to about 35% of the total thickness of the resin wherein the thickness of the resin is 10 μm to about 200 μm.  Lee fails to teach or suggest the thermoplastic resin has an impregnation distance of the thermoplastic of more than a surface layer thickness of the thermoplastic resin.


Conclusion




8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786